228 Ga. 538 (1972)
186 S.E.2d 740
HICKS
v.
THE STATE.
26870.
Supreme Court of Georgia.
Argued December 13, 1971.
Decided January 6, 1972.
Cook & Palmour, Bobby Lee Cook, for appellant.
Robert B. Adams, District Attorney, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant *539 Attorney General, Courtney Wilder Stanton, Dorothy T. Beasley, Assistant Attorneys General, for appellee.
UNDERCOFLER, Justice.
The appellant is now deceased and therefore the appeal in this case is dismissed. Taylor v. State, 137 Ga. 86 (72 SE 898).
Appeal dismissed. All the Justices concur.